              Case 1:16-cv-02048-ER Document 212 Filed 05/09/19 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 ANTHEM, INC.
                                                      STIPULATION AND [PROPOSED]
                                 Plaintiff,           ORDER SEALING RESPONSE TO
                                                      PRE-MOTION LETTER AND
                     vs.                              EXHIBITS

 EXPRESS SCRIPTS, INC.                                 Civil Action No. 16 Civ. 2048
                                                       Hon. Edgardo Ramos
                                 Defendant.



            WHEREAS, Express Scripts, Inc. ("ESI") and Anthem, Inc. ("Anthem") entered into a

Confidentiality Agreement and Stipulated Protective Order (the "Confidentiality Order") (ECF

No. 48), dated December 8, 2016;

            WHEREAS, Anthem and ESI have designated ce11ain material as "Confidential" and

"Highly Confidential" under the Confidentiality Order;

            WHEREAS, Paragraph 32 of the Confidentiality Order requires the parties to seek the

Court's permission to file any material designated as "Confidential" and "Highly Confidential"

under seal consistent with applicable Court rules and procedures and publicly file a redacted

copy of the Confidential Court Submission via the Electronic Case Filing System;

            WHEREAS, Anthem seeks leave to file under seal a response to ESI's letter seeking a

pre-motion discovery conference (the "Response to Pre-Motion Letter"), including certain

exhibits that Anthem and ESI have designated "Confidential" and "Highly Confidential";

           IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned counsel

for ESI and Anthem that:



AMERICt\S 997)08JS
               Case 1:16-cv-02048-ER Document 212 Filed 05/09/19 Page 2 of 2




              1.      Anthem is authorized to file the Response to Pre-Motion Letter and its exhibits

 under seal;

             2.       This Stipulation may be executed in counterparts and by e-mail or facsimile

 transmission, each of which shall be deemed an original for purposes of this Stipulation.


      WHITE & CASE LLP                                         QUINN EMANUEL URQUHART
                                                               & SULLIVAN, LLP .
     By:     Cftutdhu,, ~           ~nvtGt14f-
     G1enn M. Kurtz                                            By: }rv'dY(!v..J (;.ov\:::,\.ri   '"1.1 /1?:).;vM
     Claudine Columbres
     1221 Avenue of the Americas                               Andrew S. Corkhill
     New York, NY 10020                                        51 Madison Avenue, 22nd Floor
     Tel: (212) 819-8200                                       New York, NY 10010
     Fax: (212) 354-8113                                       Telephone: (212) 849-7000
     gkurtz@whitecase.com                                      Facsimile: (212) 849-7100
     ccolumbres@whitecase.com                                  andrewcorkhill@quinnemanuel.com
     Counsel for Anthem, Inc.                                   Counsel for Express Scripts, Inc.

SO ORDERED.

Dated: May_, 2019


                                                  EDGARDO RAMOS
                                                             5/9/2019
                                                  United States District Judge




AMllRICAS 997J08).I                                  2
